Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/364063, now US patent 11033544, filed May 11, 2021.  Claims 31/50 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted August 20, 2021 is acknowledged wherein claims 1-30 are canceled and new claims 31-50 are introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Eickelman et al. (PCT international publication WO2010/092125, Reference included with PTO-1449)
Independent claim 31 is directed to a method of treating diabetes in a subject in need thereof comprising administering to the subject a combination consisting of three active agents, namely a dipeptidyl peptidase inhibitor, a biguanide, and an SGLT2 inhibitor, with a pharmaceutically acceptable excipient, at specific dosage ranges as a single daily dose.  Dependent claim 32 requires that the subject have persisting elevation of blood sugar after treatment with one or two of the active agents at their lowest diabetes therapeutic dose, which is defined in paragraph 121 on p. 16 of the specification as the lowest dose approved for treatment of diabetes by the US Food and Drug Administration.  While this limitation is ambiguous as to whether or not it positively requires a step of first administering one of the recited therapies and observing such a persistent elevation of blood sugar, for the sake of this office action it will be interpreted as if it included treating a patient who would be at risk of experiencing this complication on one of the other therapeutic regimens mentioned.  Dependent claim 33 requires that administering the composition is an initial or first-line treatment of diabetes, meaning that the patient has not received previous pharmacological treatment for diabetes.  Dependent claims 34-44 specify the particular identity and dosage of each of the active ingredients.  Dependent claims 47-50 define particular characteristics of the dosage form including route of administration and release profile.
Eickelman et al. discloses methods of treating type 2 diabetes. (p. 4 lines 20-27) In particular, the method comprises administering a pharmaceutical composition comprising a SGLT2 inhibitor, a DPP IV inhibitor, and a third antidiabetic agent selected from a group including a biguanide. (p. 5 lines 20-35) ) The SGLT2 inhibitor is selected from a preferred group including dapagliflozin. (p. 20 line 31) Preferred DPPIV inhibitors include sitagliptin. (p. 25 lines 27-28) Forms of sitagliptin which can be used include sitagliptin phosphate. (p. 26 lines 14-24) The preferred biguanide for use in the invention is metformin, including salts such as metformin hydrochloride. (p. 28 line 29 – p. 30 line 2) Combinations of sitagliptin and metformin (p. 32 line E1.20) and of dapagliflozin and metformin (p. 34 line E2.20) are disclosed.
Eickelman et al. specifically discloses that this combination therapy significantly improves glycemic control compared with monotherapy. (p. 36 lines 7-10) Eickelman et al. further discloses that monotherapy with a single antidiabetic agent typically cannot be improved beyond a certain highest dose, and that monotherapy cannot achieve satisfying glycemic control or prevent progression of disease in all patients. (p. 36 lines 17-28) The combination therapy also allows for a reduction in the dose of any or all three active agents, thereby reducing side effects of the therapeutic agents. (p. 37 lines 4-12) In view of the preponderance of the evidence, it is therefore concluded that the disclosed method meets the requirement of claim 32, as a patient at risk of a side effect such as persistent elevation of blood sugar would be at lower risk on the disclosed combination therapy.
A preferred dosage range for sitagliptin is from 10-200 mg per day, preferably once or twice a day. (p. 45 lines 14-22) Additionally other DPP4 inhibitors such as linagliptin, alogliptin, and saxagliptin are disclosed in lower dosage ranges than sitagliptin.  A preferred dosage of metformin includes 250-850mg per day, for example 500 or 750mg. (p. 46 lines 20-29) The SGLT2 inhibitor, for example dapagliflozin, can be administered in a preferred dose of 1-25 mg per day. (p. 44 lines 29-36, p. 50- lines 7-11) The pharmaceutical compositions can be presented as various dosage forms including a once a day formulation. (p. 54 lines 24-26) Oral administration is preferred. (p. 54 line 31) In the absence of further modifications such dosage forms are reasonably considered to be immediate release compositions.  Alternately, the metformin can also be formulated for sustained release for once daily dosing. (p. 46 liens 26-29)
Eickelman does not specifically disclose a composition consisting of the specific claimed dosages, for example 17.5mg sitagliptin, 350mg metformin, and 2.5mg dapagliflozin.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make a pharmaceutical dosage form, for example an oral tablet, comprising these ingredients, and administer said dosage form to a subject in need of treatment for diabetes or related conditions.  One of ordinary skill in the art would have been motivated to do so and would reasonably have expected success because Eickelman et al. discloses these three classes of compounds as useful to combine, and furthermore discloses dosage ranges encompassing the claimed amounts.  When a disclosed range overlaps a range recited in the claims, the claimed range is seen to be prima facie obvious.
	With respect to present claim 33, Eickelman et al. discloses the treatment of diabetes generally.  It would have been within the ordinary level of skill in the art to determine which patients having type II diabetes to administer the composition to, including those who had not previously received other therapies.  This conclusion is further supported by the fact that Eickelman et al. discloses that monotherapy with antidiabetic drugs is often insufficient to prevent disease progression or complications.
	With respect to present claim 32, this claim is interpreted as requiring simply that the subject could potentially experience these symptoms with a sufficiently high dose of the indicated compounds, not that they have necessarily received such a treatment and experienced these side effects.
Therefore the invention taken as a whole is prima facie obvious.

During the prosecution of parent application 16/364063, claims to a method of treating diabetes comprising administering a specific formulation of sitagliptin, metformin, and dapagliflozin at certain specific dosages were allowed.  This allowance was based on the determination that Applicant has demonstrated that a specific formulation of dapagliflozin, sitagliptin, and metformin produced a superior effect on therapeutic indications in a diabetic rat model than a combination containing dapagliflozin.  Since the present claims are not specific to this particular combination, and no information is presented indication that one of ordinary skill in the art would see this result as being generalizable to other drug combinations, the evidence of unexpected results is not commensurate in scope with the claims and cannot overcome the above rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-36, 38-42, and 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11033544. (Cited in PTO-1449, herein referred to as ‘544) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘544 anticipate the present claims.  Independent claims 1 and dependent claims 4-6 and 11 of ‘544 claim a method of treating a subject suffering from diabetes comprising administering to the subject a composition comprising sitagliptin, metformin, and dapagliflozin at dosages anticipating present claims 31, 34-36, and 38-42.  Dependent claims 2, 3, 7-10, and 12-15 of ‘544 recite the same additional limitations as present claims 32, 33, and 45-50.

Claims 37, 43, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11033544. (Cited in PTO-1449, herein referred to as ‘544) in view of Eickelman et al. (PCT international publication WO2010/092125, Reference included with PTO-1449) 
Claims 1-15 of ‘544 are described above.  While the claims of ‘544 are directed to methods comprising administering a formulation containing dapagliflozin rather than empagliflozin, Eickelman et al. as discussed previously discloses similar methods of treating diabetes comprising administering to a subject a pharmaceutical composition comprising a DPP4 inhibitor, a biguanide, and empagliflozin.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer a pharmaceutical composition wherein the SGLT2 inhibitor was empagliflozin, since Eickelman et al. discloses that both of these compounds can be used in the disclosed therapeutic methods.

Claims 31-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/527087 (reference application, US pre-grant publication 2022/0226317, cited in PTO-892, herein referred to as ‘087). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘087 anticipate the present claims.  Specifically claims 1-3 of ‘087 claim a method of treating conditions including diabetes comprising administering to a subject in need thereof a composition consisting of a DPP IV inhibitor, a biguanide, and a SGLT2 inhibitor, as recited in present claim 31.  Dependent claims 4-17 of ‘087 further define the specific therapeutic agents and dosages anticipating those recited in present claims 31-44. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 45-50 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/527087 (reference application, US pre-grant publication 2022/0226317, cited in PTO-892, herein referred to as ‘087) in view of Eickelman et al. (PCT international publication WO2010/092125, Reference included with PTO-1449)
The claims of ‘087 are discussed above.  While the claims of ‘087 do not specifically describe all of the limitations of present claims 45-50 including the specific salts of sitagliptin and metformin disclosed in present claims 45-47 and the dosage forms in claims 48-50, as discussed previously under 35 USC 103 these limitations are disclosed by or obvious over the description of similar therapeutic methods by Eickelman et al., thereby rendering these modifications of the claims of ‘087 obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 31-50 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/527085 (reference application, US pre-grant publication 2022/0226316, cited in PTO-892, herein referred to as ‘085) in view of Eickelman et al. (PCT international publication WO2010/092125, Reference included with PTO-1449)
Specifically claim 1 of ‘085 claims a composition consisting of a DPP IV inhibitor, a biguanide, and a SGLT2 inhibitor, similar to the composition recited in present claim 31.  Dependent claims 2-9 of ‘085 further define the specific therapeutic agents and dosages anticipating those recited in present claims 31-44.  Claims 13-15 of ‘085 describe the composition as producing an improved decrease in postprandial glucose compared to various monotherapies.
While the claims of ‘085 do not specifically describe a method of treating diabetes in a subject comprising administering this formulation to the subject, Eickelman et al. discloses administering a similar triple antidiabetic combination drug to a patient to treat diabetes, as discussed previously in the rejection under 35 USC 103.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the pharmaceutical formulations claimed by ‘085 in the methods described by Eickelman et al., as they fall within the scope of pharmaceutical combinations that Eickelman described as being useful for treating diabetes.
Additionally, while the claims of ‘085 do not describe all of the limitations of present claims 45-50 including the specific salts of sitagliptin and metformin disclosed in present claims 45-47 and the dosage forms in claims 48-50, as discussed previously under 35 USC 103 these limitations are disclosed by or obvious over the description of similar therapeutic methods by Eickelman et al., thereby rendering these modifications of the claims of ‘085 obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 31-50 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/527084 (reference application, US pre-grant publication 2022/0226315, cited in PTO-892, herein referred to as ‘084) in view of Eickelman et al. (PCT international publication WO2010/092125, Reference included with PTO-1449)
Specifically claim 1 of ‘084 claims a composition consisting of a DPP IV inhibitor, a biguanide, and dapagliflozin, similar to the composition recited in present claim 31.  Dependent claims 2-9 of ‘084 further define the specific therapeutic agents and dosages anticipating those recited in present claims 31-44.  Claims 13-15 of ‘084 describe the composition as producing an improved decrease in postprandial glucose compared to various monotherapies.
While the claims of ‘084 do not specifically describe a method of treating diabetes in a subject comprising administering this formulation to the subject, Eickelman et al. discloses administering a similar triple antidiabetic combination drug to a patient to treat diabetes, as discussed previously in the rejection under 35 USC 103.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the pharmaceutical formulations claimed by ‘084 in the methods described by Eickelman et al., as they fall within the scope of pharmaceutical combinations that Eickelman described as being useful for treating diabetes.
Additionally, while the claims of ‘084 do not describe all of the limitations of present claims 45-50 including the specific salts of sitagliptin and metformin disclosed in present claims 45-47 and the dosage forms in claims 48-50, as discussed previously under 35 USC 103 these limitations are disclosed by or obvious over the description of similar therapeutic methods by Eickelman et al., thereby rendering these modifications of the claims of ‘084 obvious.
With respect to present claims 37, 43, and 44 while the claims of ‘084 are directed to compositions containing dapagliflozin rather than empagliflozin, Eickelman et al. as discussed previously discloses similar methods of treating diabetes comprising administering to a subject a pharmaceutical composition comprising a DPP4 inhibitor, a biguanide, and empagliflozin.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer a pharmaceutical composition wherein the SGLT2 inhibitor was empagliflozin, since Eickelman et al. discloses that both of these compounds can be used in the disclosed therapeutic methods.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are allowed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        12/16/2022